Citation Nr: 0503890	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-32 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Recognition of the appellant as the veteran's surviving 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran served on active duty from February 1962 to 
December 1965.  He died in November 2002.  The appellant 
seeks to establish that she is his surviving spouse for 
purposes of VA death benefits. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 administrative decision by the 
VA Regional Office (RO) in Muskogee, Oklahoma.  

Although the appellant initially asserted that she wished to 
have a hearing, in January 2004, she requested that she 
wished to have her hearing cancelled.  


FINDINGS OF FACT

1. The appellant and the veteran were married in January 
1969.  

2. The veteran died in November 2002.

3. The appellant and the veteran were divorced in April 2002.  


CONCLUSION OF LAW

The evidence does not satisfy the requirements for 
recognition of the appellant as the veteran's surviving 
spouse for the purpose of receiving VA benefits. 38 U.S.C.A. 
§§ 101(3, 31), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53, 3.205(b), 3.206 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with duties to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated January 2004, the RO informed the 
appellant what information and evidence she would have to 
submit in order to prove her claim for dependency and 
indemnity compensation.  Specifically, it informed her that 
the evidence would have to show that she and the veteran were 
legally married at the time of his death, and that she lived 
with the veteran for at least one year prior to his death.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The January 

2004 letter informed the appellant that VA was responsible 
for getting relevant records from any Federal agency, 
including medical records from VA hospitals.  
 
Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The January 
2004 letter told the appellant that she would have to provide 
enough information about her records so that VA could request 
them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the January 2004 letter did not 
specifically make this request, the general instructions in 
this letter and the statement of the case clearly implied 
that the appellant should prosecute her appeal by assisting 
in this fashion.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in December 2002, it is determined that she is not 
prejudiced by such failure.  There are no outstanding records 
to obtain.  The issue in this case is whether or not the 
appellant and the veteran were married at the time of the 
veteran's death.  Since the appellant was provided the 
required notices and afforded an opportunity to respond after 
she was fully informed of the evidence needed to substantiate 
the claim, the appellant was not prejudiced by the timing of 
the notices contained in the January 2004 VCAA letter.  
Bernard v. Brown, 4 Vet.App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   



In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

A marriage certificate shows that the veteran and the 
appellant were married on January [redacted], 1969.  

In a December 2001 letter, the appellant submitted a summary 
of her monthly expenses.  She wrote that her husband was 
ordered to pay $1000 a month temporarily until the house was 
sold

The veteran died on November [redacted], 2002.  The death certificate 
shows that he was divorced at the time he died.  

A VA Form 10-7132, from November 2002, shows that the veteran 
died, and identifies the appellant as the wife and next of 
kin of the veteran.  

The appellant filed a claim for dependency and indemnity 
compensation (DIC) in December 2002.  She wrote that she had 
not remarried since the death of the veteran.  

In a December 2002 letter, the appellant wrote that she did 
not sign the divorce decree sent to her.  She wrote that she 
did not sign the decree because the veteran failed to follow 
the Court's order of personal property distribution.  


In January 2003, the appellant faxed a copy of a divorce 
decree signed by a judge from a District Court in a county in 
Oklahoma.  In the decree, the judge notes that the parties 
appeared before him on April [redacted], 2002.  The decree shows that 
the veteran and his attorney signed the document, but the 
appellant did not sign the document.  On the cover letter, 
the appellant wrote that she was disabled and requested 
income so that she could take care of herself.  

In January 2003, the Deputy at the Comanche County Court 
Clerk's Office wrote to the RO that a certified copy of the 
divorce in question would be mailed to the RO later on the 
same day.  The RO received a certified copy of the divorce in 
question in January 2003.  The divorce in question had a 
"order nunc pro tunc" dated December 2002 in which the 
divorce decree in question was amended to describe real 
estate in question.  

In a February 2003 letter, the appellant wrote that she filed 
for legal separation because the veteran abused and 
mistreated her, and that the veteran countersued for a 
divorce.  She wrote that she never signed the divorce decree, 
but the judge did.  

In a March 2003 letter, the appellant contended that there 
were a number of problems with her divorce proceedings.  She 
described problems with the attorney representing her.  She 
stated that she was incompetent to defend herself 
effectively.  

In her October 2003 substantive appeal, the appellant 
asserted that the Board should consider the brevity of the 
time between the time of the divorce and the veteran's death.  
She also described emotional and physical abuse from the 
veteran resulting in a divorce as a way of escape.  

In a January 2004 statement, she submitted copies of debts 
that she had.  She wrote that she had over $30,000 in credit 
card debts, and only received $810 from Social Security.  



In an April 2004 statement, the appellant argued that the 
December 2002 "order nunc pro tunc" proved that the divorce 
proceedings were not complete.  


Analysis

Certain VA death benefits, including death pension, death 
compensation, and Dependency and Indemnity Compensation (DIC) 
are payable to a veteran's surviving spouse. 38 U.S.C.A. §§ 
1310, 1541.

The term "surviving spouse" means a person who was the spouse 
of a veteran at the time of the veteran's death, and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  Additionally, the law provides 
that a spouse is a person of the opposite sex who is a 
husband or wife. 38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  A 
wife is a person whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(a).  For 
VA benefits purposes, a marriage means a marriage valid under 
the law of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued. 38 C.F.R. § 3.1(j).  For 
VA death benefits entitlement purposes, the veteran must have 
been married to the appellant for over one year or for any 
period of time if a child was born of the marriage. 38 C.F.R. 
§ 3.54.

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death. 38 
U.S.C.A. § 101(3) (West 2002).


Under 38 C.F.R. § 3.205(a) (2004), the existence of a 
marriage may be established by a copy of the public record of 
marriage, certified or attested, or by an abstract of the 
public record, containing sufficient data to identify the 
parties, the date and place of the marriage, and the number 
of prior marriages by either party if shown on the official 
record, issued by the officer having custody of the record or 
one authorized to act for such officer bearing the seal of 
such officer, or otherwise properly identified, or a 
certified copy of the church record of marriage.  In the 
absence of conflicting information, proof of a legally valid 
marriage which meets the requirements of 38 C.F.R. § 
3.205(a), along with a certified statement from the claimant 
concerning the dissolution of any prior marriage, may be 
accepted as establishing a valid marriage so long as the 
evidence is corroborated by the evidence of record.  See 38 
C.F.R. § 3.205(b).

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce. 38 
C.F.R. § 3.206.
 
The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

In this case, the appellant's main argument is that she did 
not sign the April 2002 divorce decree, and that the divorce 
decree is not valid because of such failure.  However, even 
though the appellant did not sign the decree, the District 
Court judge 

signed the divorce decree dated April [redacted], 2002, and the 
decree states that the parties (appellant and veteran) 
appeared before the judge on April [redacted], 2002.  Also, in 
January 2003, the Deputy at the Comanche County Court Clerk's 
office submitted a certified copy of the divorce decree, with 
the certification noting that the instrument appeared "of 
record" in the Court Clerk's office.  Because of the 
certified copy of the divorce decree from the Comanche County 
Court, the Board accepts that the divorce decree is valid.  
The fact that there was a "order nunc pro tunc" in December 
2002 does not compel a finding that the decree was not final.  

The appellant's contentions about the abuse that she incurred 
does not compel a finding that the divorce decree is not 
valid.  Similarly, problems with the divorce proceedings, 
including the brevity of time between the divorce and the 
veteran' death, and problems with the representation she 
received, do not compel a finding that the divorce decree is 
not valid.  Also, the descriptions of the debts that the 
appellant has incurred is not of relevance in answering the 
narrow question of whether or not the divorce decree is 
valid.  

If the appellant wishes to contest the validity of the 
divorce decree, it would seem that her recourse would be to 
contest the matter locally in Oklahoma.  Otherwise, the Board 
must accept the determination by the Comanche County Court 
that the divorce decree in question is valid, and that the 
appellant was not the surviving spouse of the veteran at the 
time of his death.  In conclusion, based on the facts as they 
were presented, the appellant was not married to the veteran 
at the time of his death, and may not be considered the 
surviving spouse of the veteran for VA purposes.  








ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA benefits is 
denied.






	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


